 
 Exhibit 10.11


 
FOURTH AMENDMENT TO
MASTER LEASE AND SECURITY AGREEMENT
(Pool 1)
 
THIS FOURTH AMENDMENT TO MASTER LEASE AND SECURITY AGREEMENT (Pool 1) (the
“Amendment”) is entered into as of  June 30, 2005 by and among NATIONWIDE HEALTH
PROPERTIES, INC., a Maryland corporation (“NHP”), and NH TEXAS PROPERTIES
LIMITED PARTNERSHIP, a Texas limited partnership (“NH Texas”) (collectively,
“Landlord”); ARC PINEGATE, L.P., a Tennessee limited partnership, ARC PEARLAND,
L.P., a Tennessee limited partnership, TRINITY TOWERS LIMITED PARTNERSHIP, a
Tennessee limited partnership, ARC LAKEWAY, L.P., a Tennessee limited
partnership (“ARC Lakeway”), ARC SPRING SHADOW, L.P., a Tennessee limited
partnership, ARC SHADOWLAKE, L.P., a Tennessee limited partnership, ARC
WILLOWBROOK, L.P., a Tennessee limited partnership (“ARC Willowbrook”), ARC PARK
REGENCY, INC., a Tennessee corporation, and ARC PARKLANE, INC., a Tennessee
corporation (individually and collectively, “Existing Tenant”); ARC Westover
Hills, L.P., a Tennessee limited partnership (“ARC Westover Hills”), and ARC
Deane Hill, LLC, a Tennessee limited liability company (“ARC Deane Hill”)
(individually and collectively, “Additional Tenants” and, together with Existing
Tenant, “Tenant”); and AMERICAN RETIREMENT CORPORATION, a Tennessee corporation
(“Guarantor”).
 
R E C I T A L S
 
A. Landlord and Existing Tenant have entered into that certain Master Lease and
Security Agreement (Pool 1) dated as of July 9, 2002, as amended by (i) that
certain First Amendment to Master Lease and Security Agreement (Pool 1) dated as
of July 9, 2002, (ii) that certain Second Amendment to Master Lease and Security
Agreement (Pool 1) dated as of July 1, 2003, and (iii) that certain Third
Amendment to Master Lease and Security Agreement (Pool 1) dated as of July 7,
2004 (the “Original Lease”). Initially capitalized terms used but not otherwise
defined in this Amendment shall have the meanings given to them in the Original
Lease. The Original Lease, as amended, modified and revised by this Amendment,
may be hereinafter referred to as the “Master Lease” herein.
 
B. Landlord or certain Affiliates of Landlord, as landlord (collectively, “Pool
2 Landlord”), and Tenant or certain Affiliates of Tenant, as tenant
(collectively “Pool 2 Tenant”), have entered into that certain Master Lease and
Security Agreement (Pool 2) dated as of July 9, 2002, as amended by (i) that
certain First Amendment to Master Lease and Security Agreement (Pool 2) dated to
be effective as of July 9, 2002, (ii) that certain Second Amendment to Master
Lease and Security Agreement (Pool 2) dated as of July 1, 2003, and (iii) that
certain Third Amendment to Master Lease and Security Agreement (Pool 2) of even
date herewith (the “Pool 2 Lease”).
 
C. Pursuant to that certain Letter of Credit Agreement dated as of July 9, 2002,
executed by Landlord, Pool 2 Landlord, Tenant and Pool 2 Tenant (the “LC
Agreement”), Tenant and Pool 2 Tenant posted with Landlord and Pool 2 Landlord
one or more letters of credit as partial collateral for the performance of
Tenant’s and Pool 2 Tenant’s obligations under the Original Lease and the Pool 2
Lease.
 
1

--------------------------------------------------------------------------------


D.  Pursuant to that certain Guaranty of Master Lease and Security Agreement and
Letter of Credit Agreement dated as of July 9, 2002, executed by Guarantor (the
“Guaranty”), Guarantor guaranteed to Landlord and to Pool 2 Landlord,
respectively, Tenant’s obligations under the Original Lease and Pool 2 Tenant’s
obligations under the Pool 2 Lease
 
E. Concurrently herewith, (i) NH Texas is selling to ARC Lakeway and ARC
Willowbrook the Facilities commonly known as Homewood at Lakeway located at 1915
Lohmans Crossing Road, Lakeway, Texas (the “Lakeway Facility”) and Willowbrook
located at 7450 Willochase Blvd., Houston, Texas (the “Willowbrook Facility”
and, collectively with the Lakeway Facility, the “Removed Facilities”) and, (ii)
Landlord is acquiring from ARC Westover Hills and ARC Deane Hill (x) that
certain real property, all improvements thereon and all appurtenances thereto
commonly known as Deane Hill and located at 401 Catherine McAuley Way,
Knoxville, Tennessee 37919 (the “Deane Hill Facility”), and (y) that certain
real property, all improvements thereon and all appurtenances thereto commonly
known as Westover Hills and located at 6201 Plaza Parkway, Fort Worth, Texas
76116 (the “Westover Hills Facility”), the legal descriptions of which are
attached as Exhibit A (collectively, the “Additional Facilities”).
 
F. In connection with the transactions described in Recital E above, Landlord,
Existing Tenant and Additional Tenants have agreed to remove the Removed
Facilities from the Premises and to add the Additional Facilities to the
Premises under the Original Lease.
 
G. Accordingly, Landlord, Guarantor and Tenant wish to amend the Original Lease
to, among other things, (i) remove the Removed Facilities from the Premises
under the Original Lease, (ii) join Additional Tenants to the Master Lease and
the LC Agreement, (iii) add the Additional Facilities to the Premises under the
Original Lease, and (iv) make certain other revisions and modifications, all as
more particularly set forth herein. In connection therewith, Guarantor desires
to affirm to Landlord its obligations under the Guaranty notwithstanding the
amendment of the Master Lease set forth in this Agreement.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the foregoing Recitals, which by this
reference are incorporated herein, and of other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Landlord and Tenant
agree as follows:
 
1. Joinder of Additional Tenants; Addition of Additional Premises. Additional
Tenants are hereby joined to the Master Lease and the LC Agreement as a
collective Tenant thereunder. The Additional Facilities and associated Landlord
Personal Property are hereby added to the Premises demised under the Master
Lease.
 
2. Amendment to Original Lease. The Original Lease is amended, modified and
revised as follows: 
 
(a) The Original Lease is hereby amended in all respects necessary to confirm
that each of the Removed Facilities and all property relating thereto shall,
from and after the date hereof, no longer be included as part of the
“Facilities” or as part of the “Premises” under the Original Lease.
 
2

--------------------------------------------------------------------------------


(b) Section 2.1 of the Original Lease is hereby deleted in its entirety and the
following substituted therefor:
 
“2.1 Initial Term Minimum Rent. During the Initial Term, Tenant shall pay to
Landlord Minimum Rent of (a) Nine Million Eight Hundred Twenty-Eight Thousand
Seven Hundred Fifty Dollars ($9,828,750) annually for each Lease Year through
and including the Lease Year ending June 30, 2011, and (b) Nine Million Six
Hundred Forty-Two Thousand Seven Hundred Fifty Dollars ($9,642,750) annually for
each Lease Year thereafter, plus, in any Lease Year in which due, Development
Rent (as defined below) as provided in Section 2.1.3. Such Minimum Rent with
respect to each month shall be paid by wire transfer in advance and in equal
monthly installments of (x) Eight Hundred Nineteen Thousand Sixty-Two and 50/100
Dollars ($819,062.50) for each month in each Lease Year through and including
the Lease Year ending June 30, 2011, and (y) Eight Hundred Three Thousand Five
Hundred Sixty-Two and 50/100 Dollars ($803,562.50) for each month in each Lease
Year thereafter, plus any Development Rent then due pursuant to Section 2.1.3,
on the first business day of each such calendar month.”
 
(c) Section 2.2.5 of the Original Lease is hereby deleted in its entirety and
the following substituted therefor:
 
“2.2.5 As used herein, “Landlord’s Adjusted Investment” in the Premises shall
mean Landlord’s Original Investment (as hereinafter defined in this Section
2.2.5) multiplied at the end of each Lease Year, commencing on June 30, 2006, by
a percentage equal to one hundred percent (100%) plus one-half (½) of the CPI
Increase (as defined in Section 2.2.6 below) for such Lease Year. As used
herein, “Landlord’s Original Investment” shall mean One Hundred Eight Million
Three Hundred Sixty-Seven Thousand Four Hundred Twenty-Nine Dollars
($108,367,429), as increased by (A) any amount paid by Landlord pursuant to
Section 5.7 below on or after July 1, 2005, and as decreased by (B) any net
award paid to Landlord pursuant to Section 13.2 below on or after July 1, 2005,
any portion thereof allocable to any Facility sold to Tenant pursuant to Section
5.4 or otherwise on or after July 1, 2005, all as applicable and as may be
otherwise increased or decreased pursuant to any other provision of the Lease as
a result of any matter arising on or after July 1, 2005, provided that, with
respect to the computation of “Landlord’s Adjusted Investment” for any Lease
Year, any increase or decrease made to “Landlord’s Original Investment” as a
result of clause (A) or clause (B) above shall first become effective during the
Lease Year in which such increase or decrease occurred and the computation of
“Landlord’s Adjusted Investment” made at the end of such Lease Year shall
include such increase or decrease.
 
3

--------------------------------------------------------------------------------


(d) Section 2.3.4 of the Original Lease is hereby deleted in its entirety and
the following substantial therefor:
 
“2.3.4 The “Base Year” shall mean with respect to each Lease Year during the
Initial Term commencing July 1, 2005, the twelve month period commencing on July
1, 2001 and ending on June 30, 2002, with Gross Revenues for such Base Year
being agreed to equal the amount of Twenty-Seven Million Three Hundred Sixty
Thousand Dollars ($27,360,000). The “Base Year” with respect to any Renewal
Term, shall mean the first Lease Year of such Renewal Term.”
 
(e) For purposes of comparing the Total Rent due during the Lease Year (and each
quarter during such Lease Year) commencing July 1, 2005 and ending June 30, 2006
to the Total Rent due in the immediately preceding quarterly or annual period
pursuant to Section 2.5 of the Original Lease, the increase in Minimum Rent in
the amount of One Hundred Thirty-Eight Thousand Seven Hundred Fifty Dollars
($138,750) annually, shall be ignored.
 
(f) Section 4.10 of the Original Lease is hereby deleted in its entirety and the
following substituted therefor:
 
“4.10 Reimbursement of Landlord’s Insurance Costs. During any Lease Year or
portion thereof in which Tenant is not in compliance with the other provisions
of this Section 4, Tenant shall reimburse Landlord, within ten (10) days of
Landlord’s demand therefor, for the costs of the premiums of the general
liability and environmental insurance policies maintained by Landlord, or
contributions to self-insurance in lieu thereof, in connection with the
Premises, which amount shall not exceed in any Lease Year the amount of One
Hundred Thousand Dollars ($100,000) when aggregated with such amounts as may be
due under the Pool 2 Lease and that certain Lease and Security Agreement
(Heritage Club) dated as of July 1, 2003, as amended by that First Amendment to
Master Lease and Security Agreement dated as of July 1, 2005 (the “Heritage Club
Lease”), as adjusted at the end of each Lease Year for increases in the CPI
since July 1, 2005. Tenant shall have no right to receive any proceeds or other
benefits from any such insurance. The foregoing shall not in any way imply that
Landlord shall, or impose any duty on Landlord to: (a) waive any Event of
Default that may arise as a result of Tenant’s failure to comply with the other
provisions of this Section 4, or (b) obtain or maintain any such general
liability or environmental insurance with respect to the Premises.”
 
(g) The following is hereby added to and incorporated into the Original Lease as
Section 5.9 thereof:
 
4

--------------------------------------------------------------------------------


“5.9 Capital Improvements. Commencing upon the first release of any Security
Deposit and Collateral pursuant to Section 11.3 (the “CapEx Reserve Commencement
Date”), Tenant, Pool 2 Tenant and “Tenant” (as defined in the Heritage Club
Lease) shall make, in the aggregate, annual expenditures for capital
improvements to the Facilities, the “Facilities” (as defined in the Pool 2
Lease) and the “Facility” (as defined in the Heritage Club Lease) equal to one
and three-fourths percent (1.75%) of the “Gross Revenues”, as calculated in the
aggregate under this Lease, the Pool 2 Lease and the Heritage Club Lease (the
“Aggregate Gross Revenues”), for the applicable “Lease Year” under this Lease,
the Pool 2 Lease and/or the Heritage Club Lease, as applicable, or the
applicable portion thereof in the case of the first “Lease Year” hereunder or
thereunder in which this obligation commences (the “Required Tenant Capital
Expenditures”). Concurrently with each quarterly payment of Additional Rent
after the CapEx Reserve Commencement Date, Tenant shall deliver to Landlord in a
form mutually agreed upon by Landlord and Tenant, a certificate, certified by an
officer or general partner of Tenant, as applicable, setting forth the actual
year-to-date expenditures for capital improvements to the Facilities, the
“Facilities” (as defined in the Pool 2 Lease) and the “Facility” (as defined in
the Heritage Club Lease) made by Tenant, Pool 2 Tenant and “Tenant” (as defined
in the Heritage Club Lease) as of the end of the applicable quarter. If such
actual year-to-date expenditures for capital improvements are less than one and
three-fourths percent (1.75%) of year-to-date Aggregate Gross Revenues for such
Lease Year under this Lease, the Pool 2 Lease and/or the Heritage Club Lease, as
applicable, or such applicable portion thereof in the case of the first “Lease
Year” hereunder or thereunder in which this obligation commences, Tenant, Pool 2
Tenant and “Tenant” (as defined in the Heritage Club Lease) shall, in the
aggregate, deposit with Landlord, Pool 2 Landlord and “Landlord” (as defined in
the Heritage Club Lease) an amount equal to such deficiency, and such funds (the
“CapEx Funds”) shall be impounded with Landlord, Pool 2 Landlord and “Landlord”
(as defined in the Heritage Club Lease), in the aggregate, in accordance with
Section 5.10 of this Lease, the Pool 2 Lease and the Heritage Club Lease. Each
and every capital improvement funded by Tenant, Pool 2 Tenant and “Tenant” (as
defined in the Heritage Club Lease) in accordance with this Section 5.9 or with
use of CapEx Funds, as provided under Section 5.10 of this Lease, the Pool 2
Lease and the Heritage Club Lease, shall immediately become a part of the
Premises, the “Premises” (as defined in the Pool 2 Lease) or the “Premises” (as
defined in the Heritage Club Lease), as the case may be, and shall belong to
Landlord, Pool 2 Landlord and “Landlord” (as defined in the Heritage Club
Lease), as the case may be, subject to the terms and conditions of this Lease,
the Pool 2 Lease or the Heritage Club Lease, as applicable. Notwithstanding the
foregoing, if, at any time after the CapEx Reserve Commitment Date, the Security
Deposit and Collateral is restored to one hundred percent (100%) of its original
requirement under this Lease, the Pool 2 Lease and the Heritage Club Lease in
accordance with the provisions of Section 11.3 under this Lease, the Pool 2
Lease and the Heritage Club Lease, the obligations under Section 5.9 of this
Lease, the Pool 2 Lease and the Heritage Club Lease shall be suspended until any
Security Deposit and Collateral is thereafter released under this Lease, the
Pool 2 Lease and/or the Heritage Club Lease in accordance with such Section
11.3.”
 
(h) The following is hereby added to and incorporated into the Original Lease as
Section 5.10 thereof:
 
5

--------------------------------------------------------------------------------


“5.10 CapEx Funds. Any CapEx Funds shall be held by Landlord, Pool 2 Landlord
and “Landlord” (as defined in the Heritage Club Lease), and shall be applied for
the purposes of making capital improvements to the Facilities, the “Facilities”
(as defined in the Pool 2 Lease) and the “Facility” (as defined in the Heritage
Club Lease) (the “CapEx Reserve”). From time to time, but not more often than
twice in any calendar month and provided that no Event of Default is then
continuing, Landlord, Pool 2 Landlord and/or “Landlord” (as defined in the
Heritage Club Lease), as the case may be, will disburse to Tenant, Pool 2 Tenant
and/or “Tenant” (as defined in the Heritage Club Lease) amounts from the CapEx
Reserve, subject to the following conditions: (A) the costs incurred by Tenant,
Pool 2 Tenant and/or “Tenant” (as defined in the Heritage Club Lease), as the
case may be, shall be for the purposes of making capital improvements to the
Facilities, the “Facilities” (as defined in the Pool 2 Lease) and/or the
“Facility” (as defined in the Heritage Club Lease); and (B) the request for
disbursement shall be accompanied with such invoices or purchase orders
evidencing the expenditure by Tenant, Pool 2 Tenant and/or “Tenant” (as defined
in the Heritage Club Lease), as the case may be, as Landlord, Pool 2 Landlord
and/or “Landlord” (as defined in the Heritage Club Lease), as applicable, may
reasonably require. Landlord, Pool 2 Landlord and/or “Landlord” (as defined in
the Heritage Club Lease), as the case may be, shall make the reimbursements to
Tenant, Pool 2 Tenant and/or “Tenant” (as defined in the Heritage Club Lease),
as applicable, required hereunder within fourteen (14) days after satisfaction
of all conditions to such disbursement. Upon reasonable advance request,
Landlord, Pool 2 Landlord and/or “Landlord” (as defined in the Heritage Club
Lease), as the case may be, may require Tenant, Pool 2 Tenant and/or “Tenant”
(as defined in the Heritage Club Lease), as applicable, to procure mechanic’s
lien waivers, in form and substance reasonably satisfactory to Landlord, Pool 2
Landlord and/or “Landlord” (as defined in the Heritage Club Lease), as the case
may be, (if such waivers are then available in the applicable State in which the
subject Facility is located), in connection with any capital improvements in
excess of One Hundred Thousand Dollars ($100,000). Any amount remaining in the
CapEx Reserve at the expiration of the “Term” (as such term is defined
hereunder, under the Pool 2 Lease and under the Heritage Club Lease) under all
of this Lease, the Pool 2 Lease and the Heritage Club Lease, and/or the earlier
termination hereof or thereof, shall be retained by Landlord, Pool 2 Landlord
and/or “Landlord” (as defined in the Heritage Club Lease), as the case may be,
as additional or supplemental “Total Rent” (as such terms is defined hereunder,
under the Pool 2 Lease and under the Heritage Club Lease) hereunder or
thereunder.”
 
(i) Section 7.4 of the Original Lease is hereby deleted in its entirety and the
following substituted therefor:
 
“7.4 Intangible Property. The term “Intangible Property” means documents,
chattel paper, contract rights, residency agreements, management agreements,
medical records, patient files, confidential patient materials, general
intangibles, choses in action, now owned or hereafter acquired by Tenant
(including any right to any refund of any taxes or other charges heretofore or
hereafter paid to any governmental authority) arising from or in connection with
Tenant’s operation or use of the Premises; all licenses and permits now owned or
hereinafter acquired by Tenant, necessary or desirable for Tenant’s use of the
Premises under this Lease, including without limitation, if applicable, any
certificate of need or other similar certificate; and the right to use any trade
or other name now or hereafter associated with the operation of the Premises by
Tenant, including, without limitation, the names “Westover Hills,”“Parklane
West,”“Pinegate,”“Deane Hill,”“Pearland,”“Park Regency,”“Shadowlake,”“Trinity
Towers” and “Spring Shadows,” but excluding any corporate names or logos used by
Tenant. For purposes of this Lease, the term “Intangible Property” shall not
include accounts receivable, negotiable instruments, rights to payment from
third parties, security deposits, utility deposits, proprietary software,
training manuals, or general corporate trademarks, service marks, logos,
insignia, books or records of Tenant, or the tradenames “American Retirement
Corporation,”“ARC,”“Homewood” or any derivation thereof.
 
6

--------------------------------------------------------------------------------


(j) The following is hereby added to and incorporated into the Original Lease as
Section 9.7 thereof:
 
“9.7 Financial Covenants Calculations. Within forty-five (45) days of the end of
each of the first three quarters of the fiscal year of Guarantor and Tenant, and
within ninety (90) days of the end of the fiscal year of Guarantor and Tenant,
Tenant shall deliver to Landlord the calculations of the “Rent Coverage Ratio”,
the “Fixed Charge Coverage Ratio” and “Book Net Worth” (all as defined in
Section 11.3), together with all necessary support documentation with respect to
such calculations as reasonably required by Landlord, and accompanied by an
Officer’s Certificate (collectively, the “Financial Covenants Calculations”).”
 
(k) The following is hereby added to and incorporated into the Original Lease as
Section 11.3 thereof:
 
“11.3 Security Deposit and Collateral Release. Provided the threshold Financial
Covenants (as hereinafter defined) set forth below with respect to a particular
Level (i.e., Level 1, Level 2, Level 3 or Level 4) have been met, the amount of
the original Security Deposit and Collateral required hereunder shall be
released in twenty-five percent (25%) increments, as set forth below, for any
fiscal quarter in which the threshold Financial Covenants pertaining to a
particular Level have been satisfied; provided however, that if, at any time
after the release of any Security Deposit and Collateral at a particular Level,
the requisite threshold of Financial Covenants pertaining to such Level is not
maintained, as evidenced by the most recent Financial Covenants Calculations,
then the Security Deposit and Collateral shall be restored by Tenant, Pool 2
Tenant and “Tenant” (as defined in the Heritage Club Lease), within five (5)
days of the delivery of the Financial Covenants Calculations to Landlord, to the
amount that was held by Landlord, Pool 2 Landlord and “Landlord” (as defined in
the Heritage Club Lease) prior to any release of the Security Deposit and
Collateral in accordance with such Level until such future time, if any, that
the applicable threshold Financial Covenants pertaining to such Level are once
again satisfied. The “Financial Covenants” shall mean the satisfaction of all of
the following with respect to any particular Level release threshold:
 
Level
 
Threshold Rent
Coverage Ratio
 
Threshold
Fixed Charge
Coverage
Ratio
 
Threshold
Book Net
Worth
 
% of Original
Security
Deposit and
Collateral
required
hereunder to
be released
1
2
3
4
 
1.25x
1.35x
1.40x
1.45x
 
1.35x
1.35x
1.40x
1.40x
 
$100 Million
$100 Million
$100 Million
$100 Million
 
25%
50%
75%
100%



 
7

--------------------------------------------------------------------------------


 
Upon the exercise by Tenant of any Renewal Term in accordance with Section 1.2
of this Lease, Tenant shall increase the amount of the Security Deposit and
Collateral to the amount required by Section 1.2.3 of this Lease, and such
amount shall thereafter be deemed to be the “original Security Deposit and
Collateral” required under the Lease; provided, however, that Landlord shall
immediately release to Tenant (or excuse Tenant from depositing with Landlord)
that portion of the new amount that would have theretofore been released if the
increased “original Security Deposit and Collateral” amount had initially been
the “original Security Deposit and Collateral” amount required under such
Section 1.2.3.
 
As used herein, (i) “Rent Coverage Ratio” shall mean, as of the end of any
fiscal quarter of Tenant, Pool 2 Tenant and “Tenant” (as defined in the Heritage
Club Lease), the ratio of (A) “Portfolio EBITDAR-X” to (B) “Portfolio Rent
Expense” with use of the following defined terms:
 
“Portfolio EBITDAR-X” shall be calculated as (a) the trailing six (6)-month
Portfolio EBITDARM minus (b) an amount equal to six percent (6%) of the trailing
six (6)-month Portfolio Gross Revenues;
 
“Portfolio EBITDARM” shall mean, as of the end of any fiscal quarter, the
aggregate net income of Tenant, Pool 2 Tenant and “Tenant” (as defined in the
Heritage Club Lease) for such trailing six (6)-month period to the extent
derived from the collective operation of the Premises as defined herein, the
“Premises” as defined under the Pool 2 Lease (the “Pool 2 Premises”) and the
“Premises” as defined under the Heritage Club Lease (the “Heritage Club
Premises”), adjusted to add thereto, to the extent allocable to the Premises,
the Pool 2 Premises or the Heritage Club Premises, as applicable, without
duplication, (a) interest expense, (b) income tax expense, (c) depreciation and
amortization expense, (d) rental expense, and (e) management fee expenses, in
each case determined in accordance with GAAP;
 
8

--------------------------------------------------------------------------------


“Portfolio Gross Revenues” shall mean, as of the end of any fiscal quarter, the
aggregate amount of “Gross Revenues” as defined herein with respect to the
Premises, the “Gross Revenues” as defined in the Pool 2 Lease with respect to
the Pool 2 Premises and the “Gross Revenues”, as such term is defined herein,
and calculated with respect to the Heritage Club Premises, in each case, for the
trailing six (6)-month period;
 
“Portfolio Rent Expense” shall mean, as of the end of any fiscal quarter, the
aggregate amount of “Total Rent” (as defined herein or therein) payable by
Tenant under this Lease, by Pool 2 Tenant under the Pool 2 Lease and by “Tenant”
(as defined in the Heritage Club Lease) under the Heritage Club Lease, in each
case, during the trailing six (6)-month period.
 
(ii)“Fixed Charge Coverage Ratio” shall mean, as of the end of any fiscal
quarter of Guarantor, the ratio of (A) “Portfolio EBITDAR” to (B) “Portfolio
Fixed Charges” with use of the following defined terms:
 
“Portfolio EBITDAR” shall mean, as of the end of any fiscal quarter of
Guarantor, the aggregate net income of Guarantor and its subsidiaries, as
determined in accordance with GAAP on a consolidated basis, during the trailing
six (6)-month period, adjusted to add thereto, without duplication, (a) interest
expense, (b) income tax expense, (c) depreciation and amortization expense, and
(d) rental expense, as determined in accordance with GAAP on a consolidated
basis, during such trailing six (6)-month period, and as further adjusted to add
thereto or subtract therefrom (I) any gains or losses arising from the sale of
assets or (II) any items of income or expense which are deemed to be
“extraordinary” in accordance with GAAP, and any other non-cash, non-recurring
charges and expenses. As used herein, “non-recurring charges and expenses” means
expenditures or charges that (i) have not been incurred within the prior two
years, and (ii) are not reasonably likely to recur within the subsequent two
year period.
 
“Portfolio Fixed Charges” shall mean, as of the end of any fiscal quarter of
Guarantor, the sum of (a) all net lease expenses, (b) all interest expenses
(including the interest component of rentals under capitalized leases),
exclusive of prepayment fees or one-time loan fees or similar expenses, (c) all
scheduled principal amortization payments under indebtedness or capitalized
leases, exclusive of balloon payments due on maturity or expiration, as
applicable, (d) all dividends paid on preferred stock, and (e) all mandatory
distributions of earnings to shareholders, for Guarantor and its subsidiaries,
as determined on a consolidated basis in accordance with GAAP, during the
trailing six (6)-month period.
 
9

--------------------------------------------------------------------------------


(iii) “Book Net Worth” shall mean, as of the end of any fiscal quarter of
Guarantor, as determined on a consolidated basis in accordance with GAAP with
respect to Guarantor and its subsidiaries, (a) the total assets of such parties,
minus (b) the total liabilities of such parties.
 
(l) Schedule 1 attached to the Original Lease is hereby deleted in its entirety
and Schedule 1 attached hereto is substituted therefor. In furtherance thereof,
ARC Lakeway, L.P., a Tennessee limited partnership, and ARC Willowbrook, L.P., a
Tennessee limited partnership, are hereby released from all liability under the
Original Lease that arises or accrues on or after the date of this Amendment.
 
(m) Schedule 2 attached to the Original Lease is hereby deleted in its entirety
and Schedule 2 attached hereto is substituted therefor.
 
(n) The reference to “Homewood at Lakeway” on the front page of Exhibit A (item
number 2), the metes and bounds legal description for “Homewood at Lakeway”
attached as Exhibit A-3 and the reference to “Homewood at Lakeway” as item 2 on
Exhibit C are hereby deleted.
 
(o) The reference to “Willowbrook” on the front page of Exhibit A (item number
7), the metes and bounds legal description for “Willowbrook” attached as
Exhibit A-15 and the reference to “Willowbrook” as item 7 on Exhibit C are
hereby deleted.
 
(p) Exhibit A attached hereto is hereby added to Exhibit A of the Original
Lease.
 
(q) Exhibit C attached hereto is hereby added to Exhibit C of the Original
Lease.
 
3. Reaffirmation of Obligations.
 
(a) Notwithstanding the modifications to the Original Lease contained herein,
Tenant and Landlord each hereby acknowledges and reaffirms its obligations under
the Master Lease and all other documents executed by such party in connection
therewith.
 
(b) Notwithstanding the modifications to the Original Lease contained herein,
Guarantor hereby acknowledges and reaffirms its obligations under the Guaranty
and all documents executed by Guarantor in connection therewith, and further
agrees that any reference made in the Guaranty to the Original Lease or any
terms or conditions contained therein, shall mean such Original Lease or such
terms or conditions as modified by this Amendment.
 
4. Interpretation; Governing Law. This Amendment shall be construed as a whole
and in accordance with its fair meaning. Headings are for convenience only and
shall not be used in construing meaning. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of California
without regard to rules concerning the choice of law.
 
10

--------------------------------------------------------------------------------


5. Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.
 
6. Incorporation of Recitals. The Recitals to this Amendment are incorporated
hereby by reference.
 
7. Counterparts. This Amendment may be executed in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document.
 
8. Attorneys' Fees. In the event of any dispute or litigation concerning the
enforcement, validity or interpretation of this Amendment, or any part thereof,
the losing party shall pay all costs, charges, fees and expenses (including
reasonable attorneys' fees) paid or incurred by the prevailing party, regardless
of whether any action or proceeding is initiated relative to such dispute and
regardless of whether any such litigation is prosecuted to judgment.
 
9. Effect of Amendment. Except as specifically amended pursuant to the terms of
this Amendment, the terms and conditions of the Original Lease shall remain
unmodified and in full force and effect. In the event of any inconsistencies
between the terms of this Amendment and any terms of the Original Lease, the
terms of this Amendment shall govern and prevail.
 
10. Costs; Expenses. All costs and expenses incurred by Tenant or Landlord with
respect to the preparation, negotiation and execution of this Amendment and all
other documentation related to this Amendment shall be paid by Tenant. To the
extent Landlord pays any such costs or expenses, Tenant shall reimburse Landlord
for such costs and expenses immediately upon Landlord’s demand therefor.
 
11. Entire Agreement. This Amendment contains the entire agreement between the
parties relating to the subject matters contained herein. Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.
 


11

--------------------------------------------------------------------------------


 



IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
 

   
TENANT:
 
ARC PINEGATE, L.P., 
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                         
Name:                                                    
Title:                                                       
   
ARC PEARLAND, L.P.,
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                         
Name:                                                    
Title:                                                      
   
TRINITY TOWERS LIMITED PARTNERSHIP,
 
a Tennessee limited partnership
 
By: ARC Corpus Christi, LLC,
a Tennessee corporation,
its general partner
 
By:                                                         
Name:                                                    
Title:                                                            

     
 


S-1

--------------------------------------------------------------------------------


 

   
ARC LAKEWAY, L.P.,
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                          
Name:                                                     
Title:                                                       
   
ARC SPRING SHADOW, L.P.,
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                           
Name:                                                      
Title:                                                       
   
ARC SHADOWLAKE, L.P.,
a Tennessee limited partnership
 
By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                           
Name:                                                      
Title:                                                             

 
 
S-2

--------------------------------------------------------------------------------


 
 

   
ARC WILLOWBROOK, L.P.,
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                          
Name:                                                     
Title:                                                       
   
ARC PARK REGENCY, INC.,
a Tennessee corporation
 
By:                                                           
Name:                                                      
Title:                                                       
   
ARC PARKLANE, INC.,
a Tennessee corporation
 

By:                                                           
Name:                                                      
Title:                                                             
   
ARC WESTOVER HILLS, L.P.,
a Tennessee limited partnership


By: ARC Tennessee GP, Inc.,
a Tennessee corporation,
its general partner
 
By:                                                          
Name:                                                     
Title:                                                       

 
 
S-3

--------------------------------------------------------------------------------


 

   
ARC DEANE HILL, LLC,
a Tennessee limited liability company
 
By:                                                           
Name:                                                      
Title:                                                       
   
LANDLORD:
 
NATIONWIDE HEALTH PROPERTIES, INC.,
a Tennessee corporation
 
By:                                                           
      Donald D. Bradley
      Senior Vice President and Chief
      Investment Officer
 
NH TEXAS PROPERTIES LIMITED PARTNERSHIP,
a Texas limited partnership
 
By:    MLD TEXAS CORPORATION,
                  a Texas corporation
                  Its General Partner
 
                 
By:                                                            
                        Donald D. Bradley
                        Senior Vice President and
                        Chief Investment
                        Officer
 
GUARANTOR:
 
AMERICAN RETIREMENT CORPORATION,
a Tennessee corporation
 
By:                                                          
Name:                  ________                                   
Title:                                                        
 
 
 

 
 
S-4

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
LANDLORD AND TENANT ENTITIES
 


Landlord


1. NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation



 
2.
NH TEXAS PROPERTIES LIMITED PARTNERSHIP,

a Texas limited partnership




Tenant



 
1.
ARC PINEGATE, L.P., a Tennessee limited partnership

 

 
2.
ARC PEARLAND, L.P., a Tennessee limited partnership

 

 
3.
TRINITY TOWERS LIMITED PARTNERSHIP,
a Tennessee limited partnership

 

 
4.
ARC SPRING SHADOW, L.P., a Tennessee limited partnership

 

 
5.
ARC SHADOWLAKE, L.P., a Tennessee limited partnership

 

 
6.
ARC PARK REGENCY, INC., a Tennessee corporation

 

 
7.
ARC PARKLANE, INC., a Tennessee corporation

 

 
8.
ARC WESTOVER HILLS, L.P., a Tennessee limited partnership

 

 
9.
ARC DEANE HILL, LLC, a Tennessee limited liability company


 
Schedule 1-1

--------------------------------------------------------------------------------




SCHEDULE 2
 
LOCATION OF FACILITIES AND FACILITY INFORMATION
Facility
Facility Location
No. of Beds/Units
Type of Personal Care Facility
1.
Hampton at
Spring Shadow
9889 Kempwood Drive
Houston (Harris County), Texas 77080
52 Personal Care Beds
15 Memory Impaired Beds
Personal Care and
Memory Impaired Facilities
2.
Trinity Towers
101 North Upper Broadway
Corpus Christi (Nueces County),
Texas 78401
76 Nursing Facility Beds
84 Personal Care Facility Unit
(Type A Large) Beds
196 Independent Living Facility Units
15 Dementia Care Units
Nursing
Personal Care
Independent Living and
Dementia Care Facilities
3.
Homewood at Pearland
2121 Scarsdale Boulevard
Pearland (Harris County), Texas 77581
15 Independent Beds
52 Personal Care Beds
15 Memory Impaired Beds
Personal Care
Independent Living and
Memory Impaired Facilities
4.
Homewood at Pinegate
2121 Pinegate Drive
Houston (Harris County), Texas 77008
80 Personal Care Beds
15 Memory Impaired Beds
Personal Care and
Memory Impaired Facilities
5.
Hampton at Shadowlake
2835 Shadow Drive
Houston (Harris County), Texas 77072
79 Personal Care Beds
17 Memory Enhancement Beds
Personal Care and
Memory Enhancement
Facilities
6.
Park Regency
2555 North Price Road
Chandler, Arizona 85224
120 Independent Living Units
(w/ a la carte AL care)
and 66 Nursing Beds
Independent Living,
Personal Care
and Nursing Care
7.
Parklane West
2 Towers Park Lane
San Antonio, Texas 78209
17 Assisted Living Beds
and 124 Nursing Beds
Personal Care
and Nursing Care
8.
Westover Hills
6201 Plaza Parkway
Fort Worth, Texas 76116
74 Assisted Living Beds and 17 Memory Impaired Beds
Personal Care and Memory
Impaired Facilities
9.
Deane Hill
401 Catherine McAuley Way
Knoxville, Tennessee 37919
15 Independent Living Beds
63 Assisted Living Beds
27 Memory Impaired Beds
Personal Care Independent
Living and Memory Impaired
Facilities





Schedule 2-1

--------------------------------------------------------------------------------





EXHIBIT A
 
Legal Descriptions of the Facilities




(Attached)
 
 
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------





EXHIBIT C
 
Permitted Exceptions
 


Facility
Permitted Exceptions
1.
Westover Hills
1. The standard printed exceptions, conditions and exclusions from coverage
contained in the standard coverage owner’s title policy then prevailing in use
at the title company which consummates the sale transaction.
 
2. Any matters which an accurate survey of the Premises may show.
 
3. Exceptions         .
 
4. Such other matters burdening the Premises which were created with the consent
or knowledge of Tenant or arising out of Tenant’s acts or omissions.
2.
Deane Hill
1. The standard printed exceptions, conditions and exclusions from coverage
contained in the standard coverage owner’s title policy then prevailing in use
at the title company which consummates the sale transaction.
 
2. Any matters which an accurate survey of the Premises may show.
 
3. Exceptions          .
 
4. Such other matters burdening the Premises which were created with the consent
or knowledge of Tenant or arising out of Tenant’s acts or omissions.



 
Exhibit C-1

--------------------------------------------------------------------------------

